Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has attempted to get in contact with the Attorney, Brian Fink, on at least three occasions and has failed to be able to make contact with him to set up an interview. Therefore, a written response is being sent out in regards to the rejections for the amended claims.
Response to Arguments
Applicant states that Goor (WO 98/04182 – previously cited) cannot be used because modified Matlock would no longer include its bendable hinge portion.
Matlock is being modified with Goor in order to show how the bag member is formed and attached to the support member. Matlock in view of Asada already teach the bendable hinge portion, therefore Goor would add to how the bag member is formed and attached to the support member that includes a bendable hinge portion that couples the support member to the bag member. The whole structure of Goor is not being modified with modified Matlock. Therefore, Modified Matlock further modified by Goor will still allow the bendable hinge portion.

Response to Amendment/Rejections
In response to the amendments claims 1-2, 10, 15, and newly added claims 17-20 are rejected under Matlock (US 20090234210 A1 – previously cited) in view of Asada (US 20040230107 A1 – previously cited) and Goor (WO 98/04182 – previously cited). 
In regards to claims 1 and 10, Matlock teaches a support tool which is to be attached to a finger of a subject (Paragraph [0040]), and which is used for supporting acquisition of a 
Matlock fails to teach a bag member that is to be placed on a second side of the finger that is opposite to the first side, the bag member having a first portion and a second portion welded to the first portion; a fluid passage that communicates with an interior of the bag member; and a band portion that is configured to constrain the bag member to the finger, wherein a sensor used for acquiring the physiological parameter is placeable at least one of between the finger and the support member, and between the finger and the bag member, and wherein the support member includes a bendable hinge portion that couples the support member to the bag member, and wherein the support member and the first portion of the bag member are integrally formed by a common body of resin material.
Asada teaches a bag member that is to be placed on a second side of the finger that is opposite to the first side (Paragraphs [0070-0071] and Fig. 8A, element 57 of Asada) and a fluid passage that communicates with an interior of the bag member (Paragraph [0070] and Fig. 8A, element 59 of Asada).
Asada is analogous art as it teaches a support tool which is to be attached to a finger of a subject, and which is used for supporting acquisition of a physiological parameter of the subject
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matlock to have a bag member that is to be placed on a second side of the finger that is opposite to the first side and a fluid passage that communicates with an interior of the bag member, as taught by Asada. This would have been modified in order to induce a periodic pulsation of the venous tissue to measure both arterial and venous oxygen saturation (Paragraphs [0012] and [0021] of Asada). Furthermore, it 
Furthermore, Goor teaches a bag member having a first portion and a second portion welded to the first portion (Goor teaches a bag member (element 35) that is formed by welding (pg. 30, lines 13-33) the membrane (element 33) to the support member (element 31). The first portion of the bag is that formed by the support member, and the second portion is that formed by the membrane of Goor).
Goor is analogous art as it teaches a support tool which is to be attached to a finger of a subject (Paragraph [0040]), and which is used for supporting acquisition of a physiological parameter of the subject.
The system of modified Matlock is being modified in light of Goor by substituting the structure of the bag member to have the membrane and support member welded together to form the bag. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bag member attached to just the support member of modified Matlock with the support member and membrane being welded together to form the bag member of Goor. Such a modification amounts to simple substitution of equivalent bag members to yield predictable results of being able to inflate with air in order to put pressure on the blood vessels in the finger to determine a physiological parameter."
Modified Matlock teaches a band portion that is configured to constrain the bag member to the finger (Paragraph [0060] and Fig. 3, element 70 of Matlock - the band portion will constrain the bag of Asada to the finger), wherein a sensor used for acquiring the physiological parameter is placeable at least one of between the finger and the support member, and between the finger and the bag member (The sensor is capable of being placed between at least one of 

Regarding claims 2 and 15, modified Matlock fails to teach wherein the first portion is molded integrally with the support member.
Modified Matlock further teaches wherein the first portion is molded integrally with the support member (Goor teaches a bag member (element 35) that is formed by welding (pg. 30, lines 13-33) the membrane (element 33) to the support member (element 31). The first portion of the bag is that formed by the support member, and the second portion is that formed by the membrane of Goor).
The system of modified Matlock is being modified in light of Goor by substituting the structure of the bag member to have the membrane and support member welded together to form the bag. It would have been obvious to one of ordinary skill in the art before the effective filing 

Regarding claims 17 and 19, Modified Matlock teaches wherein inflation of the bag member causes the finger to be pressed in a single direction, the single direction being from the second side to the first side (The bag member of Asada, which is placed on the second side of the finger, will inflate in the direction towards the first side.).

Regarding claims 18 and 20, Modified Matlock teaches wherein one of the bag member and the support member is disposed on a pad side of the finger, and the other one of the bag member and the support member is disposed on a nail side of the finger, opposite to the pad side (The bag member of Asada is placed on the nail side and the support member of Matlock is placed on the pad side of the finger).


/THADDEUS B COX/Primary Examiner, Art Unit 3791